Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2,4,10-12,16-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,15,17  of U.S. Patent No. 10,719,173 in view of Singh et al (“Singh”, US 2016/0187998). Although the claims at issue are not identical, they are not patentably distinct from each other as mapped below.

As per claim 1, 10,719,173 teaches a method comprising: 
determining, by one or more processors via an image sensor, a level of focus of a user when providing a hand motion with respect to a virtual keyboard 
detecting, by the one or more processors, an input to the virtual keyboard based on the hand motion (See Claim 1, analyzing the set of gestures to generate a sequence of hand poses) ; 
determining, by the one or more processors, weight of a language model according to the determined level of focus of the user (See claim 1,  selecting, based on the degree of attention, a first transcription model from a plurality of transcription models, wherein each transcription model included in the plurality of transcription models is associated with a respective degree of attention and trained on sequences of hand poses that correspond to different text sequences and are associated with the respective degree of attention); and 
modifying, by the one or more processors, the detected input according to the determined weight of the language model (See claim 1, transcribing the sequence of hand poses to a first text sequence using the first transcription model.)
173 fails to teach determining a level of focus when providing input to a virtual keyboard, using data from at least one sensor communicably coupled to the one or more processors that is indicative of a gaze or face direction of the user relative to a position of the virtual keyboard, and determining a weight of a language model according to the data indicative of a gaze or face direction of the user relative to a position of the virtual keyboard. 
determining a level of focus when providing input to a virtual keyboard, using data from at least one sensor communicably coupled to the one or more processors that is indicative of a gaze or face direction of the user relative to a position of the virtual keyboard, and determining a weight of a language model according to the data indicative of a gaze or face direction of the user relative to a position of the virtual keyboard. (Figure 3, [0032],[0034] In addition to processing the pressure measurements, the input value selection module 30 also analyzes the eye-tracking data to determine how long the user was gazing at any of the input values 202a-202d prior to pressing the key 200 and assigns a gaze weight, G, to each input value 202a-202d based on the amount of time the user was gazing at the input value 202a-202d (step 308).  Like the pressure weight, P, the gaze weight, G, can be a fraction ranging from zero (0), corresponding to the least amount of gaze time, to one (1.0), corresponding to the greatest amount of gaze time. Once the pressure weight, P, and gaze weight, G, for each input value 202a-202d are assigned, the input value selection module 30 calculates a probability factor, PF, for each input value (step 310. See Also [0037],[0038]  When the user's gaze falls upon the desired input value 22, the user instinctively focuses on the input value 22 and presses the portion of the key 20 displaying the input value 22.). 
Therefore it would have been obvious before the effective filing date of the invention to combine the teaching of Singh with the modified method of Marsden. Motivation to do so would have been to take advantage of how the user intuitively enters data.  That is, the user searches for the key 200a that is associated with the desired input value 202d and presses the key 200a while gazing at a designated focal 


As per claim 2, 10,719,173 teaches the method of claim 1, wherein determining the level of focus of the user when providing the hand motion includes: determining, by the one or more processors, an orientation of a head of the user  (See Claim 9,  generating first data indicating a direction a user faces when performing the set of gestures, wherein determining the degree of attention comprises comparing the direction the user faces to a direction where the augmented reality keyboard resides.) 


As per claim 4, 10,719,173 teaches the method of claim 1, wherein determining the level of focus of the user when providing the hand motion includes: determining, by the one or more processors, a gaze direction of the user (See Claim 10, generating first data indicating a gaze direction of a user when performing the set of gestures, wherein determining the degree of attention comprises comparing the gaze direction of the user to a direction where the augmented reality keyboard resides.)

Claim 10 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 

Claim 12 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 



Claims 3,7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,15,17  of U.S. Patent No. 10,719,173 Singh et al (“Singh”, US 2016/0187998) in view of  Marsden (“Marsden”, US 2017/0090749) .

As per claim 3, 10,719,173 generically points out determining a first or second model based on hand poses, but fails to expressly point out weights based on face orientation. However, Marsden teaches the method of claim 2, wherein determining the weight of the language model includes: determining, by the one or more processors, the weight to be a first value, in response to determining that the head is oriented to face towards the virtual keyboard ([0218] But if the user intentionally takes their 
determining, by the one or more processors, the weight to be a second value, in response to determining that the head is oriented to face away from the virtual keyboard, the second value higher than the first value ([0218] For example, an adaptive actuation region 516-4 for the letter "E" in FIG. 5C, may actually exclude a portion of the left half of the "E" key in favor of that location being assigned to the "W" key's adaptive actuation region 516-3.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Marsden with the method of 10,719,173. Motivation to do so would have been to more accurately disambiguate the user’s intention to type a specific character by recognizing if the user is looking or not. 

As per claim 5, Marsden teaches the method of claim 4, wherein determining the weight of the language model includes: determining, by the one or more processors, the weight to be a first value, in response to determining that the gaze direction of the user is directed to the virtual keyboard ([0218] But if the user intentionally takes their time and taps on the left half of the "E" key (e.g., input 520-3 within default actuation region for the "E" key and within adaptive actuation region for the "W" key), the letter "E" should be determined as the intended keystroke (not the letter "W").),, and  28 4843-8594-0402.3Atty. Dkt. No. 121439-0168 (FB-068US) 
determining, by the one or more processors, the weight to be a second value, in response to determining that the gaze direction of the user is away from the virtual keyboard, the second value higher than the first value ([0218] For example, an adaptive actuation region 516-4 for the letter "E" in FIG. 5C, may actually exclude a portion of the left half of the "E" key in favor of that location being assigned to the "W" key's adaptive actuation region 516-3.). 


As per claim 7, Marsden teaches the method of claim 6, wherein determining the weight of the language model includes: determining, by the one or more processors, the weight to be a first value, in response to determining that the speed of the hand motion is less than a predetermined threshold ([0219] In accordance with a determination that, on the other hand, the user has broken from their usual typing cadence and seems to have slowed down to type a particular key, stronger emphasis is placed on default actuation regions.  Additional details regarding use of metrics (and weighting of the metrics) to help disambiguate inputs are provided below in reference to method 700 and FIG. 7.), and 
determining, by the one or more processors, the weight to be a second value, in response to determining that the speed of the hand motion is higher than the predetermined threshold, the second value higher than the first value ([0219] Then, if the user is typing within a reasonable match with respect to their previously stored typing cadence (e.g., they are typing within 4-5 words per minute of 



Claims 9,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,15,17  of U.S. Patent No. 10,719,173 Singh et al (“Singh”, US 2016/0187998) in view of  Marsden (“Marsden”, US 2017/0090749) in view of  Hwang et al (“Hwang”, US 9,996,524).

As per claim 9, Marsden teaches the method of claim 1, wherein modifying, by the one or more processors, the detected input according to the determined weight of the language model includes: determining, by the one or more processors, a distribution of first characters in the detected input during a time period, predicting, by the one or more processors via the language model according to the determined weight and the distribution of the first characters, one or more characters different from one or more corresponding characters in the first characters, and replacing the one or more corresponding characters with the predicted one or more characters  ([0217] In some embodiments, for the feedback loop data to be accepted (and then used to modify default and adaptive actuation regions), the candidate replacement key should be adjacent to the original key determined by the keyboard analysis module 163 (otherwise, in some embodiments, the feedback loop data may be rejected).  For example, if a user incorrectly types the word 
749-Mardsen fails to distinctly point out predicting semantically meaningful characters. 
Hwang teaches predicting semantically meaningful characters (Column 9 lines 58-Column 10 lines 11, For example, a text prediction module (e.g., the text prediction module 106) located within the first user device may use natural language processing (NLP) mechanisms that use syntactic, semantic, and/or part of speech context of the first set of characters and tagging to predict the second set of characters.  The text prediction module may instead of or in addition use frequency-based algorithms based on statistical data.  For example, given a first set of words "I am .  . . " there may be a statistically significant chance that the next word will be "going," and so this word would be used for prediction scoring.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Hwang with the method 749-Mardsen.
Motivation to do so would have been to provide a more accurate prediction algorithim while weighting predictions. 



. 


Claims 8,14,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,11,15,17  of U.S. Patent No. 10,719,173 Singh et al (“Singh”, US 2016/0187998) in view of Marsden (“Marsden”, US 2017/0090749) in view of Thorn (“Thorn”, US 2008/0126075).

As per claim 8, 10,719,173-Marsden fails to distinctly point out weight of the language model is determined according to type of content. However, Thorn teaches the method of claim 1, further comprising: determining, by the one or more processors, a type of content corresponding to the input, wherein the weight of the language model is determined according to the determined type of content   ([0072]  When the user is composing the IM, word prediction logic 410 may weight terms with the appropriate tag (e.g., evening or late evening in this example) higher in the candidate list than other candidate words.  In this manner, when multiple candidate words exist, the word or words that match the tag/other information are displayed to the user in a more prominent manner (e.g., higher in the candidate list, in a bolder or larger font, etc.) than words with non-matching tag/other information.  Similarly, if the user is at his/her work location when composing an e-mail message, word prediction logic 410 may search word prediction database 420 for words with the corresponding location in other information field 540 being "work" (or a physical address corresponding to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Thorn with the method of Marsden. Motivation to do so would have been to provide more accurate context per associated application, thereby ensure proper form when typing is respective applications. 
Claim 14 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,7,10-12,14,16-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (“Marsden”, US 2017/0090749) in view of .

As per claim 1, Marsden teaches a method comprising: 
determining, by one or more processors, a level of focus of a user ([0218] In some embodiments, if the user looks down at the keyboard and makes a deliberate and accurate tap anywhere in the visual boundary of a key, that key should be typed. See also [0219] In accordance with a determination that, on the other hand, the user has broken from their usual typing cadence and seems to have slowed down to type a particular key, stronger emphasis is placed on default actuation regions.  Additional details regarding use of metrics (and weighting of the metrics) to help disambiguate inputs are provided below in reference to method 700 and FIG. 7.  )   ) when providing a hand motion with respect to a virtual keyboard ([0225] In some embodiments, in addition to modifying shapes of adaptive actuation regions, the device 100 (or a component thereof, such as strike zone establishing module 163-1) monitors positions of a user's hands and figures with respect to the keyboard 502, so that positions of default and adaptive actuation regions may be moved in response to movement of the user's hands and fingers. Examiner notes that the BRI of hand motion includes monitor positions of user hand movements on screen.); 
detecting, by the one or more processors, an input to the virtual keyboard based on the hand motion ([0218] But if the user intentionally takes their time and taps on the left half of the "E" key (e.g., input 520-3 within default actuation region for the "E" key and within adaptive actuation region for the "W" key), the letter "E" should be determined as the intended keystroke (not the letter "W").); 
determining, by the one or more processors, weight of a language model according to a level of focus of the user ([0218] In some embodiments, typing cadence is utilized to determine when to give more weight to an adaptive actuation region and when to give more weight to a default actuation region.); and 
modifying, by the one or more processors, the detected input according to the determined weight of the language model  ([0219] In some embodiments, a cadence determining module 163-4 monitors the typing speed and rhythm of the user to determine what is normal for them.  Then, if the user is typing within a reasonable match with respect to their previously stored typing cadence (e.g., they are typing within 4-5 words per minute of their normal typing cadence), stronger emphasis is put on the adaptive actuation regions.  In accordance with a determination that, on the other hand, the user has broken from their usual typing cadence and seems to have slowed down to type a particular key, stronger emphasis is placed on default actuation regions.  Additional details regarding use of metrics (and weighting of the metrics) to help disambiguate inputs are provided below in reference to method 700 and FIG. 7).  
 Marsden fails to distinctly point out detecting, by the one or more processors via an image sensor, an input to the virtual keyboard based on the hand motion.
However, Engle teaches detecting, by the one or more processors via an image sensor, an input to the virtual keyboard based on the hand motion ([0039] For instance, a video camera or motion sensor may be utilized to track motion of fingers in 3D, while an infra-red sensor can also track motion based on heat signatures of muscles etc., and the timing, such as duration of movement, etc., may also be used as motion data.)

Marsden-Engle fails to teach determining a level of focus when providing input to a virtual keyboard, using data from at least one sensor communicably coupled to the one or more processors that is indicative of a gaze or face direction of the user relative to a position of the virtual keyboard, and determining a weight of a language model according to the data indicative of a gaze or face direction of the user relative to a position of the virtual keyboard. 
However, Singh teaches determining a level of focus when providing input to a virtual keyboard, using data from at least one sensor communicably coupled to the one or more processors that is indicative of a gaze or face direction of the user relative to a position of the virtual keyboard, and determining a weight of a language model according to the data indicative of a gaze or face direction of the user relative to a position of the virtual keyboard. (Figure 3, [0032],[0034] In addition to processing the pressure measurements, the input value selection module 30 also analyzes the eye-tracking data to determine how long the user was gazing at any of the input values 202a-202d prior to pressing the key 200 and assigns a gaze weight, G, to each input value 202a-202d based on the amount of time the user was gazing at the input value 202a-202d (step 308).  Like the pressure weight, P, the gaze weight, G, can be a fraction ranging from zero (0), corresponding to the least amount of gaze time, to  Once the pressure weight, P, and gaze weight, G, for each input value 202a-202d are assigned, the input value selection module 30 calculates a probability factor, PF, for each input value (step 310. See Also [0037],[0038]  When the user's gaze falls upon the desired input value 22, the user instinctively focuses on the input value 22 and presses the portion of the key 20 displaying the input value 22.). 
Therefore it would have been obvious before the effective filing date of the invention to combine the teaching of Singh with the modified method of Marsden. Motivation to do so would have been to take advantage of how the user intuitively enters data.  That is, the user searches for the key 200a that is associated with the desired input value 202d and presses the key 200a while gazing at a designated focal point 16a near the desired input value 202d.  The user can enter the desired input value 202d with a single tap and need not wait a prescribed time before entering another input value.  Accordingly, this embodiment is also easy to use and provides fast data entry.


As per claim 2, Marsden teaches the method of claim 1, wherein determining the level of focus of the user when providing the hand motion includes: determining, by the one or more processors, an orientation of a head of the user ([0218] In some embodiments, if the user looks down at the keyboard and makes a deliberate and accurate tap anywhere in the visual boundary of a key, that key should be typed. Looking at the keyboard is interpreted herein as an orientation of a head of the user. See also )

As per claim 3, Mardsen teaches the method of claim 2, wherein determining the weight of the language model includes: 
determining, by the one or more processors, the weight to be a first value, in response to determining that the head is oriented to face towards the virtual keyboard ([0218] But if the user intentionally takes their time and taps on the left half of the "E" key (e.g., input 520-3 within default actuation region for the "E" key and within adaptive actuation region for the "W" key), the letter "E" should be determined as the intended keystroke (not the letter "W").), and 
determining, by the one or more processors, the weight to be a second value, in response to determining that the head is oriented to face away from the virtual keyboard, the second value higher than the first value ([0218] For example, an adaptive actuation region 516-4 for the letter "E" in FIG. 5C, may actually exclude a portion of the left half of the "E" key in favor of that location being assigned to the "W" key's adaptive actuation region 516-3.)

As per claim 4, Marsden teaches the method of claim 1, wherein determining the level of focus of the user when providing the hand motion includes: determining, by the one or more processors, a gaze direction of the user ([0218] In some embodiments, if the user looks down at the keyboard and makes a deliberate and accurate tap anywhere in the visual boundary of a key, that key should be typed. Looking at the keyboard is interpreted herein as a gaze direction of the user. See also Singh [0032]-[0034]).  

As per claim 5, Marsden teaches the method of claim 4, wherein determining the weight of the language model includes: 
determining, by the one or more processors, the weight to be a first value, in response to determining that the gaze direction of the user is directed to the virtual keyboard ([0218] But if the user intentionally takes their time and taps on the left half of the "E" key (e.g., input 520-3 within default actuation region for the "E" key and within adaptive actuation region for the "W" key), the letter "E" should be determined as the intended keystroke (not the letter "W").),, and  28 4843-8594-0402.3Atty. Dkt. No. 121439-0168 (FB-068US) 
determining, by the one or more processors, the weight to be a second value, in response to determining that the gaze direction of the user is away from the virtual keyboard, the second value higher than the first value ([0218] For example, an adaptive actuation region 516-4 for the letter "E" in FIG. 5C, may actually exclude a portion of the left half of the "E" key in favor of that location being assigned to the "W" key's adaptive actuation region 516-3.). 
 

As per claim 7, Marsden teaches the method of claim 6, wherein determining the weight of the language model includes: 
determining, by the one or more processors, the weight to be a first value, in response to determining that the speed of the hand motion is less than a predetermined threshold ([0219] In accordance with a determination that, on the other hand, the user has broken from their usual typing cadence and seems to have slowed 
determining, by the one or more processors, the weight to be a second value, in response to determining that the speed of the hand motion is higher than the predetermined threshold, the second value higher than the first value ([0219] Then, if the user is typing within a reasonable match with respect to their previously stored typing cadence (e.g., they are typing within 4-5 words per minute of their normal typing cadence), stronger emphasis is put on the adaptive actuation regions.)
Claim 10 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 11 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 12 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
-

Claims 8,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (“Marsden”, US 2017/0090749) in view of Engle (“Engle”, US 2013/0321279)  in view of Singh et al (“Singh”, US 2016/0187998 in view of Thorn (“Thorn”, US 2008/0126075).

As per claim 8,Marsden-Engle-Singh fails to distinctly point out weight of the language model is determined according to type of content. However, Thorn teaches the method of claim 1, further comprising: determining, by the one or more processors, a type of content corresponding to the input, wherein the weight of the language model is determined according to the determined type of content   ([0072] When the user is composing the IM, word prediction logic 410 may weight terms with the appropriate tag (e.g., evening or late evening in this example) higher in the candidate list than other candidate words.  In this manner, when multiple candidate words exist, the word or words that match the tag/other information are displayed to the user in a more prominent manner (e.g., higher in the candidate list, in a bolder or larger font, etc.) than words with non-matching tag/other information.  Similarly, if the user is at his/her work location when composing an e-mail message, word prediction logic 410 may search word prediction database 420 for words with the corresponding location in other information field 540 being "work" (or a physical address corresponding to the user's work address) indicating that the candidate words are associated with the user's work location or weight words associated with "work" may be weighted as more likely word candidates that those not associated with work.)

  
Claim 14 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (“Marsden”, US 2017/0090749) in view of Engle (“Engle”, US 2013/0321279) in view of Singh et al (“Singh”, US 2016/0187998) in view of Hwang et al (“Hwang”, US 9,996,524).

As per claim 9, Marsden teaches the method of claim 1, wherein modifying, by the one or more processors, the detected input according to the determined weight of the language model includes: determining, by the one or more processors, a distribution of first characters in the detected input during a time period, predicting, by the one or more processors via the language model according to the determined weight and the distribution of the first characters, one or more characters different from one or more corresponding characters in the first characters, and replacing the one or more corresponding characters with the predicted one or more characters ([0217] In some embodiments, for the feedback loop data to be accepted (and then used to modify default and adaptive actuation regions), the candidate replacement key should be adjacent to the original key determined by the keyboard analysis module 163 (otherwise, in some embodiments, the feedback loop data may be rejected).  For example, if a user incorrectly types the word "recieve" and autocorrect fixes it to say "receive", then default and adaptive actuation regions for "E" and "I" keys may not be adjusted at all, because the "E" and "I" keys are not adjacent to one another.)
Mardsen-Engle-Singh fails to distinctly point out predicting semantically meaningful characters. 
Hwang teaches predicting semantically meaningful characters (Column 9 lines 58-Column 10 lines 11, For example, a text prediction module (e.g., the text prediction module 106) located within the first user device may use natural language processing (NLP) mechanisms that use syntactic, semantic, and/or part of speech context of the first set of characters and tagging to predict the second set of characters.  The text prediction module may instead of or in addition use frequency-based algorithms based on statistical data.  For example, given a first set of words "I am .  . . " there may be a statistically significant chance that the next word will be "going," and so this word would be used for prediction scoring.)

Motivation to do so would have been to provide a more accurate prediction algorithim while weighting predictions. 

Claim 15 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the Applicant argues that the cited references alone or in combination fail to teach detecting input via an image sensor. The newly cited reference of Singh has been cited to teach the claimed limitation. 

Allowable Subject Matter
Claims 6,13,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198